 

Exhibit 10.56

 

Contract No.: 2019JHXT0002-RZ-DK01

 

Trust Loan Agreement

 

Beifang Trust Co., Ltd.

 

   

 

 

Lender: Beifang Trust Co., Ltd.

Legal representative: Wang Jiandong

Address: Beifang Jinrong Building, No. 5, Youyi Road, Hexi District, Tianjin
City

 

Borrower: Wuhan Kingold Jewelry Co., Ltd.

Legal representative: Jia Zhihong

Address: No. 15, Huangpu Technology Zone, Jiang'an District, Wuhan

 

Whereas:

 

The Lender is a trust company approved by China Banking Regulatory Commission
and lawfully formed and validly existing by virtue of the laws of China.

 

The Borrower is a lawfully formed and validly existing enterprise by the law of
the People's Republic of China.

 

The Borrower apply trust loan to the Lender and the Lender agrees to release
trust loan according to the terms agreed in this agreement.

 

The two parties, through friendly negotiation, have agreed on the matters of
trust loan. The two parties hereby conclude the Agreement pursuant to relevant
laws and administrative regulations through friendly negotiation.

 

Article 1 Definition and Interpretation

 

1.1 Definition

 

Terms defined in the Agreement have the same meanings herein unless there is
another special explanation or the context otherwise requires.

 

Lender refers to Beifang Trust Co., Ltd.

 

Borrower refers to Wuhan Kingold Jewelry Co., Ltd. and its legal heir.

 

Trust/Trust Plan refers to the Trust Plan of Beifang·Zhixin No. 54 Kingold
Jewelry No.2 Gold Pledge Loan Assembled Funds.

 

Pledger refers to Wuhan Kingold Jewelry Co., Ltd.

 

Guarantor refers to Jia Zhihong.

 

Contract of Gold Pledge refers to the Contract of Gold Pledge with a contract
number of 2019JHXT0002-RZ-ZY01 and its appendix (including but not limited to
Hostage List and any other valid modification and supplemental agreement).

 



   

 

 

Contract of Guaranty refers to the Contract of Guaranty with a contract number
of 2019JHXT0002-RZ-BZ01, 2019JHXT0002-RZ-BZ02.

 

Policy of Property Fundamental Insurance refers to the policy of insurance
(property insurance) for the insured gold under pledge with the Pledger as the
sole beneficiary and any valid modification and supplement.

 

Standard Gold refers to the standard gold with the finess of 999.9 to be traded
in Shanghai Gold Exchange.

 

Pledged Gold refers to the standard gold that is legally pledged by the Pledger
to the Lender according to the Agreement and Contract of Gold Pledge and that is
taken from Shanghai Gold Exchange warehouse according to the relevant
regulations and procedures.

 

Gold Price refers to the closing price of the standard gold of Shanghai Gold
Exchange in the afternoon of day T, unless otherwise agreed herein.

 

Pledge Date refers to the actual date when the pledged gold is stored in the
safe deposit box rent by the Lender.

 

Price of Pledged Gold refers to the price of pledged gold on the pledge date,
i.e. the gold price on the date previous to the pledge date of the pledged gold;
the price of pledged gold after the pledge date refers to the real-time gold
price.

 

Day T refers to a certain trading day of standard gold in Shanghai Gold
Exchange.

 

Guarantor refers to the Pledger and the Guarantor collectively.

 

Contract of Guaranty refers to the Contract of Pledge and the Contract of
Guarantee collectively.

 

Interest Settlement Date refers to the date when the Borrower and the Lender
hereunder settle the loan interest. The interest settlement date hereunder is
divided into fixed and ordinary interest settlement dates. The fixed interest
settlement date is the 5th working day from the date of issuance of each loan.
The ordinary interest settlement date is the 20th day of each month at the end
of each natural quarter from the date of issuance of each loan hereunder and the
maturity date of each loan (or maturity date in advance).

 

Interest settlement period refers to the period from the actual date of issuance
of each trust loan (inclusive) or the previous settlement date (inclusive) to
the current interest settlement date (exclusive), but the last interest
settlement period refers to the period from the settlement date previous to the
maturity date of each trust loan (inclusive) to the maturity date of each trust
loan (exclusive).

 



   

 

 

Interest Payment Date refers to the date when the Borrower pays interest to the
Lender under the Agreement. The interest payment date hereunder is the interest
settlement date, and the last interest payment date is the maturity date of
trust loan. If the interest payment date is on a legal holiday, it shall be
postponed to the next working day.

 

RMB (¥) refers to the legal tender of the People's Republic of China, calculated
in Yuan.

 

Occupy Days refers to principle occupy days from the loan issuance date
(inclusive) to a closing date (exclusive).

 

Working day refers to the normal business day of the Lender (excluding the legal
weekend and holiday).

 

1.2 Explanation

 

The words used in this Agreement like “of this Agreement”, “in this Agreement”,
“mentioned in the Agreement”, “under this Agreement” and any other words with
similar words shall be referred to all parts of the Agreement and the Agreement
as a whole, but not referred to any specific part or term.

 

The title of term in the Agreement shall not be deemed to include all the
contents under the relevant term or to explain the relevant term or the
Agreement.

 

Article 2 Loan

 

2.1 Loan Amount

 

The loan amount hereunder is RMB three hundred million yuan (in figures:
¥300,000,000.00) (subject to the actual amount of funds raised by the trust
plan) and can be issued by Tranche. The amount of each Tranche shall be subject
to the amount of funds raised in the corresponding period by the trust plan.

 

2.2 Intended Use of the Loan

 

The intended use of the loan hereunder is to purchase standard gold raw material
with the density of 999.9. The Borrower shall not change the intended use of the
loan without authorization and shall not use the trust loan for the purpose of
fixed assets, equity investment and any other purposes which violate laws and
regulations, national policies and financial requirements.

 

2.3 Loan Period

 

Each loan period hereunder shall be no longer than 24 months, calculated from
the date of issuance of each loan. And period of each batch of loan shall not
surpass 12 months.

 



   

 

 

2.4 Loan Interest Rate

 

The loan interest rate hereunder is divided into ordinary and fixed loan
interest rates, of which, for the first year, the ordinary loan interest rate is
10% per year.

 

The interest hereunder includes VAT and surcharges. Therefore, the Borrower
doesn't need to pay VAT and surcharges separately to the Lender in addition to
the interest as agreed herein.

 

2.5       The amount, date of issuance (i.e. commencement date) and maturity
date of the trust loan hereunder shall be subject to the record of the actual
loan receipt (also called loan note, similarly hereinafter).

 

Article 3 Issuance of Loan

 

3.1       The Lender shall issue the loan hereunder to the Borrower with all the
following prerequisite conditions satisfied:

 

(1) Trust is created validly;

 

(2) The Borrower, according to the relevant laws and regulations, has obtained
approval and completed the registration, delivery and other legal procedures
concerning the Loan under this Agreement and has submitted the written voucher
of the above mentioned procedures to the Lender;

 

(3) Contract of Guaranty and Contract of Gold Pledge corresponding to the first
Tranche of the loan have been signed and taken effect and their notarial acts
for compulsory execution have been completed; Policy of Property Fundamental
Insurance has been signed and taken effect;

 

(4) Before the issuance of the first Tranche of trust loan, the Borrower has
provided the Lender with the corresponding amount of the pledged gold calculated
according to the pledge interest rate as the guaranty for pledge, has stored the
the pledged gold in the safe deposit box rent by the Lender (hereinafter
referred to as "safe deposit box") and has bought relevant insurance for the
pledged gold according to the agreement herein;

 

(5) The loan receipt has been delivered by the Borrower, and the legal and valid
internal decision or approval documents have been delivered by the Guarantor;

 

(6) The Borrower has delivered all the written documents for applying the loan
as required by the Lender and promises that all documents delivered are true,
complete, accurate and valid.

 

3.2 The Lender shall issue subsequent trust loans hereunder to the Borrower with
all the following prerequisite conditions satisfied:

 

(1) Subsequent trust loans have been created validly;

 



   

 

 

(2) Contract of Gold Pledge corresponding to the subsequent trust loans have
been signed and taken effect and notarial acts for compulsory execution have
been completed; Policy of Property Fundamental Insurance has been signed and
taken effect;

 

(3) In the event of newly-added guarantee, the Contract of Guarantee has been
signed and taken effect and relevant procedures for guarantee have been
completed (such as mortgage and pledge registration procedures);

 

(4) Before the issuance of subsequent trust loans, the Borrower has provided the
Lender with the corresponding amount of the pledged gold calculated according to
the pledge interest rate as the guaranty for pledge, has stored the pledged gold
in the safe deposit box and has bought relevant insurance for the pledged gold
according to the agreement herein;

 

(5) The loan receipt has been delivered by the Borrower, and the legal and valid
internal decision or approval documents have been delivered by the Guarantor;

 

(6) The Borrower has delivered all the written documents for applying the loan
as required by the Lender and promises that all documents delivered are true,
complete, accurate and valid.

 

3.3 Each loan issued by the Lender to the Borrower is defined as the first,
second, third, loan in the order of issuance.

 

3.4 The bank account of the Borrower which is used to receive the loan is as
following:

 

Beneficial Name: Wuhan Kingold Jewelry Limited Liability Company

 

Account number:

 

Bank of deposit:

 

The Lender shall disburse the loan fund to the above mentioned account, by means
of which the Lender shall be deemed to have issued the loan to the Borrower and
the Borrower shall be deemed to have taken the loan.

 

Article 4 Repayment of the Principal and the Interest

 

4.1 The Borrower shall repay the loan according to the following sequence:

 

The Lender has the right to use the repay of the Borrower first on the fees that
agreed in the Agreement paid by the Lender which shall be repaid by the Borrower
and other fees that used to realize the Lender’s credit right.

 

If the repaid amount of the Borrower cannot cover the amount under this
Agreement that shall be paid on the expiration date (including but not limited
to loan principal, interest (including fine interest), penalty, damage awards,
fees that used to realize the Lender’s credit right and other accrued charge),
the Lender has the right to decide the sequence repaying the principal, interest
and other fees.

 



   

 

 

4.3 The Borrower shall pay back the payable principal balance on the due date of
each loan. If the due date is on a legal holiday, it shall be included into the
actual number of days for using the loan and the repayment shall be made on the
next working day.

 

4.4 When the first loan is over a year, the Borrower can repay the loan in
advance after a written application is submitted to the Lender 10 working days
in advance. If the Borrower chooses to repay the trust loan, it shall repay each
loan on the date when all loans are over 1 year.

 

If the Lender agrees to repay the loan in advance, the interest of loan which
has been paid by the Borrower shall not be returned or used to deduct the
accrued but unpaid interest or other payment.

 

4.5 The bank account of the Lender used to receive the repayment is as follows:

 

Account title: Beifang Trust Co., Ltd.

 

Account number:

 

Bank of deposit:

 

4.6 The Borrower shall repay the accrued amount under the Agreement in full and
on time, without any offset, claim, restriction, and tax deduction or
withholding of any nature.

 

Article 5 Guaranty

 

The loan under this Agreement shall be guaranteed as the following method:

 

5.1 Contract of Gold Pledge shall be signed by the Pledger and Lender to provide
pledge guarantee for the Borrower's performance of obligations and
responsibilities hereunder. Otherwise, the Pledger shall purchase property
fundamental insurance and additional insurance from the People's Insurance
Company of China Limited for pledged gold with the Lender as the sole
beneficiary against theft and robbery.

 

5.2 Contract of Guaranty shall be signed by the Guarantor and the Lender to
provide guarantee for all the joint liabilities and responsibilities of the
Borrower's performance of obligations and responsibilities hereunder.

 

Article 6 Tax

 

The Lender and the Borrower shall pay their respective relevant tax and other
fees according to the national laws and regulations.

 



   

 

 

Article 7 Representations and Warranties

 

The Borrower makes the following representations and warranties to the Lender on
the date of signing this Agreement and each of the interest days:

 

7.1 The Borrower is a legal person established and existing pursuant to the laws
of the People's Republic of China, legally approved and registered by the
administrative department for industry and commerce or the competent authority,
and has obtained necessary authorization and approval to sign the Agreement.
After being signed, the Agreement shall constitute a legal, effective and
binding document for the Borrower.

 

7.2 The Borrower is in good financial condition without significant poor credit
record.

 

7.3 The financial statements provided by the Borrower to the Lender are
developed in accordance with the current effective laws, regulations and
generally accepted accounting standards, which truly and accurately reflect the
Borrower's financial position during the reporting year.

 

7.4 Other information provided by the Borrower to the Lender is true, complete
and valid, and the copies submitted are all in consistent with the original
ones.

 

7.5 The Borrower is not involved in any liquidation, dissolution, merger,
division or similar legal procedures, and has not caused any event or
circumstance which may result in such legal proceedings.

 

7.6 The Borrower's signature of this Agreement and exercise and performance of
its rights and obligations hereunder are not violating and will not violate any
agreement or other documents signed by the Borrower to affect the security of
the claims under this Agreement, will not violate the approval documents,
internal rules and regulations and the laws, government orders or judicial
decisions.

 

7.7 The Borrower has not concealed any circumstances including but not limited
to the following ones that have occurred or are occurring sufficient to
influence its solvency: a. Involving in major violations, illegal or claimed
events of the Borrower or its principal leader; b. The Borrower's breach of
contract under other contracts; c. The debts or contingent liabilities incurred
by the Borrower or the guarantee provided to the third party; d. Unsettled major
litigation, arbitration cases; e. Other circumstances that may affect the
Borrower's financial position and solvency.

 

7.8 The Borrower shall not change the purpose of the loan without authorization,
use the funds of trust loan for equity investment, investment in negotiable
securities, futures or financial derivatives, venture investment, investment in
real estate development, land reserve and government public welfare projects,
use the loan directly or indirectly to provide financing for enterprises which
are considered with high pollution, high energy consumption or excess capacity,
or for other purposes which violate national policies, laws, regulations and
financial regulations.

 



   

 

 

7.9 The Borrower agrees and authorizes the Lender to make an inquiry, use the
Borrower's credit report and provide information for the basic financial credit
database, and signs the Power of Attorney for Enterprise Credit Information
Inquiry.

 

The Borrower confirms that the above statement and warranty is valid for the
duration of this Agreement and the Borrower has a clear understanding of the
above statement and assurance is the basis that the Lender agrees to its
borrowing request and for the entering into this Agreement.

 

Article 8 Borrower's Commitments

 

The Borrower promises the following:

 

8.1 The Borrower operates pursuant to laws, complies with national laws and
regulations, and uses the loan in full accordance with the purposes agreed
herein.

 

8.2 The Lender may at any time in any reasonable manner inspect and supervise
the use of the loans and understand the Borrower's plan execution, operation
management, financial activities, materials inventory and major transaction
contracts, etc. The Borrower must actively cooperate with the Lender on the
supervision of the use of loans and the operation, provide relevant information
like financial statements and be responsible for the authenticity, integrity and
effectiveness of the information.

 

8.3 The Borrower promises to liquidate loans in priority without violating the
normal reimbursement order, and is not entering or will not enter into any
agreements or other legal documents that cause the loans hereunder to be
subordinate.

 

8.4 The Borrower shall promptly notify the Lender of the failure of the
Guarantor in the event of production halts, closing a business, the cancellation
of registration, the revocation of the business license, bankruptcy, revocation
and operating loss, being partly or totally incapacitated with the loan, and
provide other guarantees approved by the Lender.

 

8.5 The Borrower shall notify the Lender in writing within seven days of any of
the following circumstances:

 

(1) All legal proceedings, arbitration or administrative investigation
procedures that affect the interests of the Borrower occur.

 

(2) Any breach of contract occurs or will occur.

 

(3) The Borrower is informed that its or any of its important assets relating to
any proceeding or arbitral proceeding, compulsory execution, attachment, seizure
or similar measures, or events or circumstances that may result in such
proceedings or measures.

 

(4) The Borrower has an economic dispute with a third party due to economic
activities or conducts affecting the Borrower to carry out normal operating
activities.

 



   

 

 

(5) Any event that may be seriously detrimental to the Borrower's business,
asset status, etc.

 

(6) The Borrower is required to change the legal representative, the name of the
unit, modify the articles, or make significant changes in financial and personal
matters.

 

(7) The Borrower transfers the equity, makes foreign investment, and increases
debt financing substantially.

 

8.6 The Borrower undertakes that no merger, division, dissolution, liquidation
and any other action affecting the interests of the Lender will occur without
the written consent of the Lender.

 

8.7 In the event that the after-tax net profit for the relevant fiscal year is
zero or negative, or the after-tax profit is insufficient to cover the
accumulated losses in the previous fiscal year, or the pre-tax profit is not
used to settle the principal, interest and expense payable by the Borrower
during this fiscal year, or the pre-tax profit is not sufficient to pay off the
next principal, interest and expenses, or before the liquidation of the
principal and interest of the loan, the Borrower shall not distribute dividends
or bonus to the parent organization and/or shareholders in any form.

 

Article 9 Breach of Contract

 

Any of the following events may constitute a breach of the contract by Borrower:

 

9.1 The Borrower fails to pay any amount due as agreed herein.

 

9.2 The Borrower fails to perform other payment obligations timely under other
agreement signed with the Lender.

 

9.3 The Borrower fails to use the loan for the purposes specified herein.

 

9.4 The Borrower's matured debts under any other loan financing agreement are
unpaid, or any such debts are declared matured in advance before the expiry
date.

 

9.5 The Borrower has been involved in any liquidation, bankruptcy, dissolution,
suspension or similar proceedings.

 

9.6 Any significant asset of the Borrower has been involved in any compulsory
execution, attachment, seizure, lien, regulatory measures or similar measures.

 

9.7 The Guarantor fails to comply with or perform any of the terms of the
Contract of Guarantee.

 

9.8 The Borrower violates the matters set forth in Article 7 Representations and
Warranties of the Agreement and the undertakings provided in article 8
Commitments.

 



   

 

 

9.9 Other circumstances that may endanger the security of the claims under this
Agreement.

 

Article 10 Relief Measures

 

10.1 In case of the events of default listed in Article 9 of this Agreement, the
Lender may take the following relief measures:

 

(1) The Lender is entitled to declare that loans under this Agreement will be
immediately matured in advance and part or all of the issued loans shall be
withdrawn in advance.

 

(2) If the Borrower fails to repay the principal and interest of the trust loans
on schedule or use the loans for the purpose as agreed herein, a penalty of
interests shall be calculated at an interest rate of 0.06% from the date of
overdue or failure to use the loan as agreed herein according to the amount and
period of default.

 

(3) The Borrower is required to provide guarantee approved by the Lender in
writing.

 

(4) Exercise any security right.

 

(5) Terminate the Agreement.

 

(6) Other necessary measures.

 

(7) If the Borrower violates the provisions of this Agreement and causes any
loss to the Lender, even the Lender has taken the above relief measures, it is
insufficient to compensate for all losses (including but not limited to all the
principals of the loan, interest (including penalty), the expenses, litigation
costs, attorneys' fees, etc. incurred by the Lender to exercise claims and
subordinated rights), the Lender shall have the right to continue claims against
the Borrower for the losses.

 

10.2 If the trust fails to be established, the Agreement shall be automatically
terminated, and both parties shall not assume any liability for breach of
contract, unless that the failure of the establishment of trust is due to the
Borrower's violation of this Agreement.

 

Article 11 Notifications

 

11.1 Notifications hereunder shall be served as follows:

 

(1) Send by registered letter, the date of holding receipt of the registered
letter by the party giving the notice shall be deemed to be the date of served.

 

(2) Send by fax, the first working day of receiving a reply code or sending a
confirmation bar successfully is deemed to be the date of served.

 

(3) Send by express, the fourth day after sending is deemed to be the date of
served.

 



   

 

 

(4) Send by a special courier, it will be deemed to be delivered when sent to
the relevant address.

  

Article 12 Notarization for Compulsory Execution

 

12.1 This Agreement is notarized as an instrument for creditor's rights with
compulsory execution effect. Borrower's commitment: in the event of failure to
perform or inadequate performance of obligations hereunder, the Borrower is
willing to accept the compulsory execution by a judicial authority without going
through judicial proceedings or arbitration procedures. The Lender may directly
apply to a competent People's Court for compulsory execution pursuant to the
provisions in Article 238 of the Civil Procedure Law of the People's Republic of
China; meanwhile, the Borrower waives its right of defense against the Lender's
direct application for compulsory execution.

 

12.2 The Borrower and the Lender jointly confirm that both parties have fully
understood the relevant laws, regulations and normative documents regarding the
meaning, content, procedure and effect of notarization for compulsory execution.
After careful consideration by both parties, both parties voluntarily apply to
Shanghai Zhangjiang Notary Public Office for the notarization of this Agreement
and grant the compulsory execution effect.

 

12.3 Borrower's guarantee: In case of any changes in contact address, contact
information and so on, a notice of change shall be given to the Lender and the
notary public office within 3 working days from the date of occurrence of the
change and a receipt shall be obtained. Otherwise, the Lender shall be deemed to
have performed the obligation of service 3 working days after it has sent
relevant documents in the contact manner as agreed herein for business
requirements, regardless of whether or not the Lender has received them. In this
case, the Borrower is willing to waive its right of defense against the Lender's
obligation of notification. Contact information of Shanghai Zhangjiang Notary
Public Office is as follows:

 

Address:

Postal code:

Tel:

Fax:

Notary public:

 

12.4 If the Borrower fails to perform or appropriately perform the notarized
instrument for creditor's rights with compulsory execution effect, the Lender
shall notify the Borrower in writing of correcting its nonperformance within 5
working days from the date of giving the notice. Otherwise, the Lender may apply
to the notary public office for issuing the certificate of execution, and the
Borrower shall, at the time of receiving the written notification from the
Lender, go to the notary public office to complete the in-person verification.
The Borrower promises to fully cooperate with the Lender's application
(including but not limited to going to the notary public office to complete the
in-person verification at the time of receiving the written notification from
the Lender). If the Borrower fails to perform the above-mentioned obligation on
schedule after receiving the written notification from the Lender, the Lender
hereby confirms that in the absence of the Borrower, the notary public office
shall be deemed to have completed the in-person verification after it has
submitted the supporting evidence based on the Lender's application and
examining the evidence submitted by the Lender, and the Borrower shall fully
recognize the legal consequences incurred hereby.

 



   

 

 

12.5 Article 12 herein stipulating the notarization for compulsory execution
shall take precedence over Article 13.4.

 

12.6 The notarial fees paid for the notarization for compulsory execution shall
be borne by the Lender.

 

Article 13 Miscellaneous

 

13.1 Both parties hereto may sign a supplement contract through negotiation for
matters uncovered herein.

 

13.2 This Agreement shall take into effect with the seal of both parties and the
official seal of legal or authorized representatives of both parties.

 

13.3 The present laws, administrative regulations and rules of the People's
Republic of China shall apply to matters such as the conclusion, entry into
force, performance, interpretation, modification and termination of this
Agreement.

 

13.4 Disputes caused by this Agreement shall be resolved by both parties through
negotiation. If the negotiation fails, either party may submit a case to the
people's court located at the Lender's address. During the period of negotiation
or litigation, for the terms of this Agreement not involved in the disputed
parts, both parties shall fulfill as well.

 

13.5 The Agreement is made in octuplicate, two copies held by the Lender and the
Borrower respectively, two copies retained at the notary public office, three
copies for standby application, with the same legal effect.

 

(The remainder of this page is intentionally left blank)

 

   

 

 

[This is a signature page]

 

Lender (seal): Beifang Trust Co., Ltd.

 

Legal representative or authorized representative (seal):Wang Jiandong

 

Borrower (seal): Wuhan Kingold Jewelry Co., Ltd.

 

Legal representative (seal):

 

Date of signature:1. 17, 2019

 

Signed at: Shanghai City

 



   

 

